Citation Nr: 0829117	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-36 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, variously classified, currently rated 
as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
The veteran also served in the Army National Guard from June 
1986 to February 1988 with a period of active duty training 
from September 1987 to November 1987.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

For reasons discussed below, the Board has recharacterized 
the increased rating issue as is reflected on the cover page.  

The veteran was previously represented by a Veterans Service 
Organization; however, in March 2007 he submitted a signed 
statement revoking his representative's authority to act and 
stating that he would represent himself.  

In a statement received by VA in August 2005, the veteran 
stated that he is now having serious back problems because of 
his knees.  VA treatment records and a VA Form 21-8940 
submitted by the veteran also relay his belief that he has a 
low back disability as a result of his bilateral knee 
disabilities.  A claim for entitlement to service connection 
for a low back disability as secondary to service-connected 
bilateral knee disabilities has been reasonably raised by the 
record.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's service connected acquired psychiatric 
disorder is primarily manifested by depression, irritability, 
anger, violent ideation, concentration problems, and 
occasional passive suicidal ideation.  Total occupational and 
social impairment is not shown.  

2.  Service connection has been established for an acquired 
psychiatric disorder, variously classified, evaluated as 
70 percent disabling (as a result of this decision); and for 
left knee postoperative anterior cruciate repair with 
chondromalacia and right knee osteoarthritis with history of 
patellofemoral syndrome, each separately evaluated as 
10 percent disabling.  The veteran's combined service-
connected disability evaluation is 80 percent. 

3.  Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience and educational background.


CONCLUSIONS OF LAW

1.  Resolving the doubt in the veteran's favor, the criteria 
for an evaluation of 70 percent, but no more, for an acquired 
psychiatric disorder, variously classified, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, DC 9434 (2007).     

2.  Resolving the doubt in the veteran's favor, the criteria 
for entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Regarding the veteran's claim for a TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Regarding the veteran's claim for an increased initial 
rating, the veteran was sent a notification letter in August 
2004, prior to the initial AOJ decision in this matter 
(granting service connection and assigning a 10 percent 
rating), that fully addressed all three notice elements 
relevant to the veteran's claim for service connection.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess/Hartman, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, "buddy statements", employment records, Employment 
Security Commission of North Carolina records, private 
medical records, Social Security Administration records 
(SSA), VA treatment records, service personnel records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent available evidence has not been received.  
A VA examination was provided in connection with this claim.  

The Board is aware that the veteran is receiving SSA 
disability benefits and that all the records held by SSA 
associated with the veteran's disability benefits application 
may not have been requested by VA.  In this case, the Board 
finds that obtaining these records is unnecessary.  The 
veteran was granted SSA disability benefits by way of a 
February 2006 SSA decision.  In March 2006, the veteran 
stated that he had no more information to submit to VA to 
substantiate his claim.  There is no indication that any 
records submitted to SSA have not already been submitted and 
reviewed by VA.  Moreover, the Board is finding that the 
veteran warrants an increased rating and a TDIU.  There seems 
to be no valid reason to delay these outcomes to obtain any 
potentially available records.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his service-connected acquired 
psychiatric disorder, variously classified, is worse than 
currently evaluated.  

Procedural History

The veteran filed claims for entitlement to service 
connection for depression secondary to service-connected left 
knee disability and service connection for post-traumatic 
stress disorder (PTSD) in July 2004 and November 2004, 
respectively.  An April 2005 rating decision granted service 
connection for "depression (also diagnosed as adjustment 
disorder with depression; also claimed as PTSD)."  In 
explaining the grant of service connection for depression, 
the rating decision stated that service connection for PTSD 
was not established but that service connection for 
depression was granted.  It was further explained that the 
veteran filed claims for two related issues, depression and 
PTSD, and that as both these issues fall within the same 
mental health system (that is the same rating criteria) 
"...therefore [these issues] will be combined into one issue, 
depression, to avoid 'pyramid' rating."

The April 2005 rating decision did not include any other 
decision addressing PTSD and the notification of that rating 
decision did not state that service connection had been 
denied for PTSD.  The veteran subsequently indicated that he 
disagreed with the 10 percent rating assigned for 
PTSD/depression.  He was told that this notice of 
disagreement was not valid because he was not service 
connected for PTSD and that if wanted to "reopen" his claim 
for PTSD he would need to file another claim. 

Given the above, the Board is of the opinion that the veteran 
was granted service connection for an acquired psychiatric 
disorder, variously classified.  This disorder includes all 
of the veteran's psychiatric symptomatology related to his 
depression and PTSD.  Service connection for PTSD was never 
denied by the RO, as is reflected in the rating decision 
itself and the notification of that decision.  Instead, the 
rating decision stated that the two issues will be combined 
into one, for which service connection was granted.  This is 
also reflected in the grant of service connection for 
"depression (also diagnosed as adjustment disorder with 
depression; also claimed as PTSD)."  

Increased Rating Law and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected acquired psychiatric 
disorder, variously classified is evaluated under DC 9434.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9434, the criteria and 
evaluations are as follows, in relevant parts:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication - 10 percent.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence the Board finds that 
with reasonable doubt resolved in the veteran's favor, 
throughout the appeal period a 70 percent disability 
evaluation, but no more, is warranted for an acquired 
psychiatric disorder, variously classified.  The 
preponderance of the evidence is against a finding that the 
veteran warrants an initial evaluation in excess of 
70 percent for an acquired psychiatric disorder, variously 
classified, at any time throughout the appeal period.  

Mental health records from August 2004 show that the veteran 
was diagnosed with dysthymia.  It was noted that the veteran 
had a habit of giving evasive or roundabout answers to 
questions but that it did not appear like a conscious attempt 
to manipulate.  The veteran's VA psychiatrist described it as 
more like Ganser's syndrome ("the giving of inappropriate, 
ridiculous, or approximate answers to questions, sometimes 
associated with amnesia, disorientation, perceptual 
disturbances, and conversion symptoms; it is most commonly 
seen in malingering prisoners feigning psychosis."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1818 (30th ed. 2003).).

In October 2004, the veteran was diagnosed with chronic PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 45.  The GAF scores assigned to the veteran will be 
discussed further below.  At the October 2004 VA mental 
health consultation (3 sessions), the veteran reported that 
he had volatile behavior and had been cited for communicating 
threats against his wife.  He reported that he only 
socialized with his wife, had no real friends, and did not 
trust people.  The veteran reported problems with 
reexperiencing symptoms (from his military service), 
avoidance behaviors, diminished interest in once significant 
activities, feelings of detachment from others, and a severe 
restricted range of affect.  He displayed significant 
symptoms associated with hyperarousal including difficulty 
with sleep.  He also had difficulty with anger and 
irritability, as well as problems with concentration.  The 
veteran also expressed concerns about his memory.  

The veteran presented as neatly dressed at all of three 
sessions and had a dysphoric mood and slightly flat affect.  
He displayed anger, restlessness and pacing while discussing 
his military trauma.  He displayed no overt evidence of 
thought disorder or psychosis.  He endorsed passive suicidal 
ideation but denied plan or intent.  Homicidal ideation was 
denied.  He did not appear to be an imminent danger to 
himself or others.  The social worker's summary noted that 
the above symptoms resulted in serious impairment in social 
functioning and that occupational functioning was severely 
impacted.  

VA treatment records from October 2004 to February 2005 show 
continuing mental health treatment.  Mental status 
examinations during this time noted normal speech, mood 
described as "up" and "great" with congruent affect, 
linear thought process and denial of suicidal and homicidal 
ideation as well as denial of audio and visual 
hallucinations.  

The veteran was afforded a VA examination for mental 
disorders in February 2005.  The diagnoses listed by the 
physician were PTSD and adjustment disorder with depression 
secondary to pain in his knees.  The GAF score assigned was 
45.  The examiner noted that the veteran was showing serious 
impairment in social and occupation and school functioning.  
He had no friends and frequent rage outburst.  Mental status 
examination at that time revealed that the veteran was alert 
and oriented in all domains.  There was no disruption in 
speech, thought, or communication processes noted.  The 
veteran did report some memory problems stating that he is 
"forgetting stuff and having to study hard."  He also 
reported some anxiety while driving and some road rage.  The 
veteran stated that the hardest thing for him to deal with is 
controlling his violent rages.  His wife reportedly had to 
call the police 6-7 times in the past few months.  He denied 
suicidal ideation or intent, but did state that he had 
thought of harm to others and that "the littlest thing can 
set me off and I'm really afraid of it."  The veteran 
reported irritability with one instance of pulling a man out 
of a car and telling him he would harm him.  He also reported 
"fighting" while sleeping and avoidance behaviors.  He 
stated that he has no friends and feels guarded.

In June 2005, the veteran called the VA mental health clinic 
because he borrowed a gun from his brother and was having 
"violent thoughts" to others, but no one person 
specifically.  He gave the gun to a friend.  The next day he 
reported that he was no longer having homicidal ideation and 
denied any plans or intent to harm anyone.   Similarly, in 
August 2005 the veteran called the VA and indicated that he 
was feeling increasingly bad.  At that time he did not want 
to hurt himself, but stated that he might hurt someone else.  
He denied having a specific person in mind or a specific 
plan. 

In June 2005, the veteran's VA psychiatrist changed his 
diagnosis from adjustment reaction to major depressive 
disorder and dysthymia.  The psychiatrist also noted the 
veteran had a personality disorder that was manifesting as 
immature coping mechanisms in response to his physical 
injury.  At that time, the veteran's speech was within normal 
limits; his mood was "no better" and his affect congruent.  
Thought process was linear and he denied suicidal or 
homicidal ideation as well as audio or visual hallucinations.  
At an October 2005 group therapy session the veteran wanted 
to focus on homicidal ideation for his persistent bothersome 
symptom.  

Other VA mental health clinic treatment notes report the 
veteran having a linear thought process and denying suicidal 
ideation and homicidal ideation as well as denying audio and 
visual hallucinations.  In August 2005 it was noted that the 
veteran's speech was full of expletives, volume was normal; 
mood "depressed" and affect incongruent, some smiles and 
laughter.  In September 2005, it was noted that the veteran 
still had double depression (MDD and dysthymia) complicated 
by his limited coping skills.  Speech was fluent; mood was 
"upset" and affect mildly dysphoric.  In October 2005, the 
veteran endorsed some passive suicidal ideation and vague 
violent ideation.  He denied intent, plan, or means.  

A January 2006 memorandum from the veteran's VA counseling 
psychologist shows a diagnosis of PTSD and major depression 
and states that the veteran does not possess the cognitive 
reserve to participate in education or employment.  It was 
the counseling psychologist's opinion that the veteran was 
permanently unemployable.  That same month, the veteran's 
psychiatrist stated that the veteran was diagnosed with major 
depressive disorder and that his level of function was 
severely limited due to his psychiatric illness.  It was his 
opinion that the veteran was unable to work or attend school 
on a consistent basis.

A February 2006 mental health clinic note states that the 
veteran's speech was within normal limits at that time.  His 
mood was "angry" and his affect irritable, stable.  The 
veteran reported being socially isolative and believed that 
he would become angry if he increased his activities outside 
the house.  He had recently been served with finalized 
divorce papers.  In May 2006, the veteran reported that he 
had been isolating himself socially in order to avoid 
confrontations.  He no longer attended classes or socialized 
with people outside his family.  His primary interpersonal 
contact was a daily, hour long telephone call to his mother.  
He also reported short term memory loss after he started 
taking Percocet for his sinus headaches.  On mental status 
examination his language was less profane.  He endorsed a 
depressed mood and his affect was irritable but stable.

In June 2006, the veteran relayed an instance where he wanted 
to physically assault a man whom he felt had made a 
homosexual advance towards him.  He again denied active 
suicidal ideation, active homicidal ideation, or 
hallucinations.  Speech was within normal limits, mood was 
"hangin' in there" and affect was irritable, stable.  The 
veteran's VA psychiatrist noted that the veteran remained 
chronically at high risk for harm to self/others.  In July 
2006, the veteran again reported he was "just hanging in 
there" with a "depressed" mood.  Similar reports were made 
in October and November 2006 and April and June 2007; 
although at the later appointment the veteran did report 
having one episode of hallucinations where he experienced the 
sensation of hands grabbing him and pulling him upright when 
he woke from sleep.  At a July 2007 mental health clinic 
treatment session with a different VA psychiatrist, the 
veteran again reported no suicidal or homicidal ideation as 
well as no audio or visual hallucinations.  The veteran's 
speech was clear, his mood "messed up," and his affect 
appropriate, calm and cooperative.  Thought process was 
linear.  

The veteran was found eligible for the Homemaker Home Health 
Aide Program in October 2006.  That program is designed to 
provide in-home services to eligible veterans.  An assessment 
for that program noted a primary diagnosis of arthritis and a 
secondary diagnosis of PTSD/major depression.  The veteran's 
medical history pertinent to services was listed as: right 
knee operation, left knee reconstruction, sinus operation and 
rash back.  In November 2006 the veteran reported that while 
he had Home Health Monday through Friday, he became depressed 
when he was home alone.  

A VA examiner in October 2004 reported that the veteran had 
symptoms resulting in serious impairment in social 
functioning and severe impairment in occupational 
functioning.  The VA examiner who examined the veteran in 
February 2005 described him as having serious impairment in 
social and occupation and school functioning.  The veteran's 
frequent mental health treatment notes also show problems 
with anger and violent ideation, among other less prevalent 
symptoms.  The veteran has often reported being depressed and 
irritable, indicating impairment of mood.  He was also 
divorced during the course of this appeal.  Given the above, 
the Board is of the opinion that the veteran's acquired 
psychiatric disorder is productive of occupational and social 
impairment, with deficiencies in most areas.  Accordingly, a 
70 percent disability rating is warranted.    

A rating higher than 70 percent is not warranted as the 
competent evidence of record is against a finding of total 
occupational and social impairment.  The demonstrative 
symptoms listed in DC 9434 for a 100 percent rating are not 
shown by the evidence of record, and the veteran's symptoms 
as reported above are not similar to the amount of 
occupational and social impairment reflected in the 
demonstrative symptoms - namely the veteran's symptoms do not 
suggest total occupational and social impairment.  The Board 
is well aware that not all of the demonstrative symptoms must 
be shown to warrant a higher evaluation; however, in this 
case the Board finds that the veteran's total disability 
picture more nearly approximates the criteria required for a 
70 percent rating.   

At no time during the appeal has there been a demonstration 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

The veteran's VA mental health treatment notes consistently 
report the veteran as having a linear thought process and 
denying suicidal ideation and audio and visual 
hallucinations.  A single tactile hallucination was reported 
by the veteran; this does not amount to persistent 
hallucinations.  While the veteran's speech has been 
described as profane at times and his answers as evasive or 
roundabout on at least one occasion, no gross impairment in 
communication is noted.  The veteran has consistently been 
described as cooperative which is evidence against a finding 
of gross impairment in communication or grossly inappropriate 
behavior.  

While the veteran was recently approved for a home health 
care program, this appears to be as a result of his other 
disabilities rather than his acquired psychiatric disorder.  
The veteran was described as wearing casual clothing with 
good grooming and personal hygiene at his February 2005 VA 
examination and inability to maintain minimal personal 
hygiene is not otherwise shown.  The veteran has also been 
described as alert and oriented, which is evidence against a 
finding that he is disoriented to time or place.  

The veteran has complained of memory loss, although such is 
not shown to be related to his acquired psychiatric disorder.  
In any event, memory loss for names of close relatives, own 
occupation or own name is certainly not shown.  Notably, the 
veteran has continued to submit relevant evidence and 
statements to VA.  These submissions include forms that have 
been filed out properly and signed by the veteran using his 
own name.  He has also provided relevant information about 
past employment in connection with his claim for a TDIU.    

The veteran has shown some violent ideation and has 
apparently acted on this impulse on at least one occasion 
where he pulled a man out of his car.  The veteran's 
psychiatrist has stated that he has remained chronically at 
high risk for harm to self/others.  The record certainly 
demonstrates some violent ideation and anger, as well as 
occasional passive suicidal ideation.  However, the veteran 
has on many occasions denied suicidal ideation and homicidal 
ideation.  This is evidence against a finding that the 
veteran is in persistent danger of hurting self or others.  

The veteran was married during some of the appeal period and 
reports having daily hour long phone conversations with his 
mother.  This is evidence against a finding of total social 
impairment.  The veteran has not worked during the appeal 
period; however, a 100 percent disability rating under the 
general rating formula for mental disorders contemplates 
total occupational and social impairment.  The Board notes 
that this decision awards a TDIU for the impact on employment 
caused by the veteran's acquired psychiatric disorder and 
other service connected disabilities.

For all the reasons above, the Board finds that the 
disability picture more nearly approximates that of the 
70 percent level (occupational and social impairment, with 
deficiencies in most areas) than it does the 100 percent 
level (total occupational and social impairment).  As such, 
an evaluation in excess of 70 percent is not warranted.  See 
38 C.F.R. § 4.7.          

The determination that the veteran warrants no more than a 70 
percent evaluation is supported by the GAF scores of 45 
assigned by medical professionals.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV at 46-47.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).  A 70 percent disability rating is certainly 
demonstrative of serious symptoms and/or serious impairment 
in social, occupational or school functioning.  The medical 
professionals assigning the GAF scores of 45 noted 
"serious" and "severe" impacts on employment and social 
functioning.  Total impairment was not mentioned.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 70 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 70 percent for an acquired psychiatric disorder, 
variously classified, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  The Board also notes that the veteran is 
being awarded a TDIU for the impact on employment caused by 
his combined service connected disabilities.

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 70 percent evaluation for an 
acquired psychiatric disorder, variously classified, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 

III. TDIU

The veteran asserts that he cannot work due to his service-
connected psychiatric and bilateral knee disabilities.  In 
the VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, he indicated he had 
completed high school.  The veteran listed no other education 
or training other than a semester of vocational 
rehabilitation after he claims he became too disabled to 
work.  As past employment the veteran noted working for a 
Correctional Institution from October 1995 to April 15, 2004.  
He was asked whether he left his last job because of his 
disability, and he responded yes.  He also stated he had not 
tried to obtain employment since he had become too disabled 
to work.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  Service connection has been 
established for an acquired psychiatric disorder, variously 
classified, evaluated as 70 percent disabling (as a result of 
this decision); and for left knee postoperative anterior 
cruciate repair with chondromalacia and right knee 
osteoarthritis with history of patellofemoral syndrome, each 
separately evaluated as 10 percent disabling.  The veteran's 
combined service-connected disability evaluation is 
80 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 55.

The veteran has a single disability, an acquired psychiatric 
disorder, which is rated above 40 percent, and his combined 
disability rating is 80 percent.  This satisfies the 
schedular threshold for consideration of a TDIU set forth in 
38 C.F.R. § 4.16(a).  The question thus presented by the 
veteran's appeal is whether he is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  

A June 2005 statement from the correctional institution the 
veteran was previously employed at shows that the veteran 
last worked as a Correctional Officer on April 15, 2004.  No 
concessions were made to the veteran due to age or disability 
and he left his position for better employment.

A later determination by the Employment Security Commission 
of North Carolina states that the veteran left his job at the 
North Carolina Department of Corrections on April 15, 2004 
due to a medical condition which prevented him from 
performing normal work activities.  The determination in the 
veteran's claims file does not specify what medical condition 
prevented the veteran from performing his duties.

In January 2006, the veteran's VA counseling psychologist 
submitted a memorandum to his VA psychiatrist that showed a 
diagnosis of PTSD and major depression and stated that the 
veteran does not possess the cognitive reserve to participate 
in education or employment.  It was the counseling 
psychologist's opinion that the veteran was permanently 
unemployable.  That same month, the veteran's VA psychiatrist 
stated that the veteran was diagnosed with major depressive 
disorder and that his level of function was severely limited 
due to his psychiatric illness.  It was his opinion that the 
veteran is unable to work or attend school on a consistent 
basis.  

In February 2006, SSA found that the veteran had severe 
impairments related to major depressive disorder, PTSD, and 
osteoarthritis of the left knee.  According to SSA, these 
impairments caused significant limitation in the veteran's 
ability to perform basic work activities.  The decision was 
that the veteran had been disabled beginning on April 15, 
2004.

A March 2006 memorandum from the veteran's VA psychologist 
states that the veteran is medically infeasible for 
vocational rehabilitation because of the severity of the 
residuals of PTSD, major depression, and his right and left 
knee conditions.   

In the aggregate and against the background of the veteran's 
education, employment history, current employment situation, 
the nature and extent of his service-connected disorders, and 
particularly the opinions of his VA counseling psychologist 
and psychiatrist that indicate he is unemployable due to his 
psychiatric illnesses, the circumstances are such that the 
veteran could not realistically be expected to obtain or 
maintain any type of substantially gainful employment.  
Following a thorough review of the record, and resolving the 
doubt in the veteran's favor, the Board concludes that 
throughout the appeal period the veteran has been unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
a TDIU is warranted.


ORDER

An evaluation of 70 percent, but no more, for an acquired 
psychiatric disorder, variously classified, is allowed; to 
this extent the appeal is granted subject to the law and 
regulations governing the award of monetary benefits.

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


